Citation Nr: 1108925	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  95-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for empty sella syndrome (ESS), claimed to result from Prolixin injections administered by the Department of Veterans Affairs.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches, claimed to result from Prolixin injections administered by the Department of Veterans Affairs.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a chronic liver condition, claimed to result from Prolixin injections administered by the Department of Veterans Affairs.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for blurred vision, claimed to result from Prolixin injections administered by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The appellant had active service from April 1974 to July 1978.

This appeal initially came before the Board of Veterans' Appeals (BVA or Board) from an August 1995 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  In October 2006, the Board denied three of the issues listed on the title page of this decision and remanded the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for blurred vision, claimed as the result of Prolixin injections administered by VA.  The Veteran appealed the portion of that decision addressing the three denied claims to the United States Court of Appeals for Veterans Claims (Court).  The Court's April 2010 Order in the case is discussed in the Remand below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Court has determined that, since the three claims addressed in the denial portion of the Board's decision involve the same subject matter, a claim under 38 U.S.C.A. § 1151, as the Remanded claim, and the Veteran alleges that all four claims stem from use of the same medications, all four claims must be addressed at the same time.  Therefore, the Court has directed that the claims for compensation under 38 U.S.C.A. § 1151 for empty sella syndrome, headaches, and a liver disorder be addressed together with the claim Remanded by the Board, the claim for compensation under § 1151 for blurred vision.  

As required by the Court, this Remand directs that all four claims be further developed and adjudicated at the same time.  This requires readjudication of the claim for blurred vision, which was readjudicated and again denied during the pendency of the Court's decision.  However, since the Court has determined that all four claims are intertwined, the Board finds that it cannot address the blurred vision claim on the merits at this time, given the Court's April 2010 Memorandum Decision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from 2004 to the present relevant to one of the claimed disorders (empty sella syndrome, headaches, a liver disorder, or blurred vision), to include laboratory and radiology reports.

2.  Give the Veteran the opportunity to identify any private treatment for empty sella syndrome, headaches, a liver disorder, or blurred vision.  

3.  The Veteran should be afforded VA examinations to determine whether the Veteran currently has the claimed disorders, and to obtain opinion as to the etiology of the claimed disorder.  Each examiner should review the relevant clinical evidence of record, to include the Social Security Administration records associated with the claims files, and opinions rendered in October 2005, April 2006 opinion, and June 2006.  

i)  The examiner who conducts neurologic examination should review the prior neurologic examinations and opinions regarding empty sella syndrome, including October 2005 April 2006 opinion, and June 2006, and any relevant clinical evidence since June 2006.  The examiner should then address this question:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed empty sella syndrome is a result of the Veteran's treatment with Prolixin from 1988 to 1991?  Does the Veteran currently manifest a headache disorder?  If so, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed headache disorder syndrome is a result of the Veteran's treatment with Prolixin from 1988 to 1991? 

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of and symptoms of empty sella syndrome and headaches.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should identify the additional information needed to provide the requested opinion.  Please comment on the differing medical opinions in the claims folder and cite to any relevant medical literature that supports the conclusions made in the opinion.  

(ii)  The examiner who conducts examination of the Veteran's liver should determine whether the Veteran currently has a disorder of the liver.  If so, the examiner should assign a diagnosis for the liver disorder.  The examiner should then answer this question:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed liver disorder is a result of the Veteran's treatment with Prolixin from 1988 to 1991?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of and symptoms of a liver disorder.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should identify the additional information needed to provide the requested opinion.  Please comment on the differing medical opinions in the claims folder and cite to any relevant medical literature that supports the conclusions made in the opinion.  


(iii)  The examiner who conducts ophthalmologic examination should determine whether the Veteran currently has a disorder manifested by blurred vision.  In particular, the examiner should review the June 2006 VA medical opinion regarding evaluation to determine whether the Veteran has neuroleptic-induced retinopathy or maculopathy.   The examiner should assign a diagnosis for each eye disorder which results in blurred vision.  The examiner should then answer this question:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the Veteran has a current eye disorder which is a result of the Veteran's treatment with Prolixin from 1988 to 1991?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of blurred vision.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should identify the additional information needed to provide the requested opinion.  Please comment on the differing medical opinions in the claims folder and cite to any relevant medical literature that supports the conclusions made in the opinion.  


4.  The Veteran should again be advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Board notes that the Veteran previously failed to report for examination of the eyes scheduled in November 2007.  The Board notes that this Remand directs that another eye examination be scheduled only because the Court determined that the claims were inextricably intertwined and must all be developed at the same time.  The Veteran's representative should be asked to assist the Veteran to appear for VA examinations.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


